                    Case 3:21-cv-00949-K Document 8 Filed 05/10/21                                Page 1 of 1 PageID 42

                                                                                                                      Court Stamp Here



                                                  RETURN OF SERVICE
  Notice: This document contains sensitive data

 Court
                                                   Federal Court
                            UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF TEXAS
                                               Lubbock County, Texas

 Plaintiff                                                                                                Cause #
                                                  SUPERNOVA INTERNATIONAL; ET AL
                                                                                                                    3:21-CV-00949-G

 Defendant(s)                                                                                             Came to Hand Date/Time
                                                        LAGUNA TOOLS, INC
                                                                                                           4/29/2021           12:27 PM

 Manner of Service                                                                                        Service Date/Time
                                                             Personal
                                                                                                           5/06/2021            9:55 AM
 Documents                                                                                                Service Fee:

                     SUMMONS; COMPLAINT; NOTICE AND ELECTION REGARDING CONSENT TO
                     PROCEED BEFORE A UNITED STATES MAGISTRATE JUDGMENT; CIVIL CASE
                                              COVER SHEET                                                                       $135.00

I am certified under order of the Judicial Branch Certification Commission to serve process, including citations in Texas. I
am not a party to or interested in the outcome of this lawsuit. My information: identification number, birth date, address,
and certification expiration date appear below. I received and delivered the Specified Documents to Defendant as stated
herein.

On 5/06/2021 at 9:55 AM: I served SUMMONS, COMPLAINT, NOTICE AND ELECTION REGARDING CONSENT TO
PROCEED BEFORE A UNITED STATES MAGISTRATE JUDGMENT and CIVIL CASE COVER SHEET upon Laguna
Tools, Inc c/o Stephen Stoppenbrink, REGISTERED AGENT by delivering 1 true and correct copy(ies) thereof, with
Laguna Tools, Inc c/o Stephen Stoppenbrink, REGISTERED AGENT, Anna DeLeon, EMPLOYEE, who accepted
service with direct delivery, with identity confirmed by subject stating their name, a black-haired Hispanic female
approx. 25-35 years of age, 5'4"-5'6" tall and weighing 140-160 lbs at 744 Refuge Way Ste. 200, Grand Prairie, TX
75050.


My name is: Greg T. Miller. My date of birth is: 5/15/1970
My address is: 404 East Border St.#409, Arlington, TX 76010, USA.
My process server identification # is: PSC-11576. My Certification expires: 7/31/2022.

Per U.S. Code § 1746, I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and
correct.

 Declaration executed in                dallas                                 county, TX.

                                                                                                         05/08/2021

                          Greg T. Miller                                                                 Date Executed




 Ref SNI-114 S&C                                                                                         Tracking # 0069687651
              0069144543                                                           Young Basile

              txefile@abclegal.com
